10-4837
         Lin v. Holder




                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 15th day of August, two thousand twelve.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                JON O. NEWMAN,
10                PIERRE N. LEVAL,
11                     Circuit Judges.
12       _____________________________________
13
14       MEI YUN DONG v. HOLDER,                                10-3007
15       A088 527 713
16       _____________________________________
17
18       HUANG LIN v. HOLDER,                                   10-4837
19       A089 252 035
20       _____________________________________
21
22       YAN RONG LIU v. HOLDER,                                10-5046
23       A079 298 642
24       _____________________________________
25
26                UPON DUE CONSIDERATION of these petitions for review of

27       Board of Immigration Appeals (“BIA”) decisions, it is hereby

         05212012-16-18
 1   ORDERED, ADJUDGED, AND DECREED that the petitions for review

 2   are DENIED in part and DISMISSED in part.

 3           Each of these petitions challenges a decision of the

 4   BIA that: (1) affirmed the decision of an immigration judge

 5   (“IJ”) denying asylum and related relief; and (2) denied in

 6   the first instance a motion to remand.     The applicable

 7   standards of review are well-established.     See Jian Hui Shao

 8   v. Mukasey, 546 F.3d 138, 157-58, 168-69 (2d Cir. 2008).

 9           Petitioners, all natives and citizens of China, sought

10   relief from removal based on their claims that they fear

11   persecution because they have had one or more children in

12   the United States, which they contend is in violation of

13   China’s population control program.     For largely the same

14   reasons as this Court set forth in Jian Hui Shao, we find no

15   error in the agency’s decisions.     See id. at 158-72.

16           In Mei Yun Dong v. Holder, No. 10-3007, and Huang Lin

17   v. Holder, No. 10-4837, we lack jurisdiction to review the

18   agency’s pretermission of petitioners’ applications for

19   asylum as untimely under 8 U.S.C. § 1158(a)(2).     See

20   8 U.S.C. § 1158(a)(3).     In Yan Rong Liu v. Holder, No. 10-

21   5046, we lack jurisdiction to consider petitioner’s

22   unexhausted argument that she is eligible for CAT relief.


     05212012-16-18                  2
 1   See 8 U.S.C. § 1252(d)(1); see also Karaj v. Gonzales, 462

 2 F.3d 113, 119 (2d Cir. 2006) (citing Beharry v. Ashcroft,

 3   329 F.3d 51, 59 (2d Cir. 2003)).

 4           For the foregoing reasons, these petitions for review

 5   are DENIED in part and DISMISSED in part.     As we have

 6   completed our review, any stay of removal that the Court

 7   previously granted in these petitions is VACATED, and any

 8   pending motion for a stay of removal in these petitions is

 9   DISMISSED as moot.     Any pending request for oral argument in

10   these petitions is DENIED in accordance with Federal Rule of

11   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

12   34.1(b).

13                                  FOR THE COURT:
14                                  Catherine O’Hagan Wolfe, Clerk
15




     05212012-16-18                  3